IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                           Assigned on Briefs February 21, 2002

     OMAWALI ASHANTI SHABAZZ, a/k/a FRED EDMOND DEAN v.
                  GREELEY WELLS, ET AL.

                      Appeal from the Circuit Court for Sullivan County
                              No. 2720    R. Jerry Beck, Judge

                                  FILED NOVEMBER 14, 2002

                                 No. E2001-02315-COA-R3-CV


                            OPINION ON PETITION TO REHEAR


HOUSTON M. GODDARD , P.J., delivered the opinion of the court in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.



        Omawali Ashanti Shabazz has filed a petition to rehear, calling to our attention the fact that
no criminal proceeding is now pending as to him. A criminal case was pending at the time the
matter was heard in the Trial Court and was the predicate for denial of his suit seeking access to
certain files in the possession of the District Attorney General, both below and on appeal.

        In view of the fact that there is presently no criminal proceeding pending as to Mr. Shabazz,
the petition to rehear is granted, the opinion and judgment heretofore entered are vacated and the
cause remanded for the Trial Court to determine what materials Mr. Shabazz is entitled to receive,
and what costs Mr. Shabazz should pay in connection with the copying and transmittal of the
materials he is entitled to receive.

       Costs incident to this petition are adjudged one-half against Omawali Ashanti Shabazz and
one-half against Greeley Wells and Barry Staubus.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE